Title: To Benjamin Franklin from Rudolph Erich Raspe, [February 1782?]
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Honoured Sir
[February, 1782?]
Since the disgracefull exit of Mr. Diggs, who delivered me Your Excellency’s kind invitation to Passy, I have had the good luck of finding in one of the Libraries at Cambridge the Manuscript for which I intended to go to Paris and to have recourse there to the Kings Library; so that having some employment since and no other immediate call I have stayed here, usefully employed for the Sciences at least, which I continue to cultivate for their own sake. This has led me of late upon a very singular enquiry, and upon an Idea to make a literary excursion into Egypt, in order to collect there a collection of Hieroglyphical and other Egyptian monuments, that have been too much neglected. The greatest attention I shall pay to the Coptick Libraries, which have never been properly examined and in which we have a chance of meeting with old Egyptian Annals. Natural history shall not be forgot, nor any one of the objects, which can recommend my Idea to Your Excellency’s support and to the attention of those few, who really wish well to the Sciences. With that conscioussness I take the liberty to lay before Your Excellency a few Proposals relative to my literary excursion, which I humbly request Your Excellency occasionally to distribute as a literary novelty.
At the same time I feel myself under a necessity to recommend the bearer of this the Revd. Dr. Olivar to Your Excellency’s charitable attention. He belongs to one of the most respectable families at Minorca and was upon the interest of the late Governor General Mostyn presented to the Provostship of that Island, at a time that he and the Governor were at London and General Murray commanded there in his absence; but such was General Murrays interest with Lord George Germaine that Governor Mostyn could not carry his point without making over to Gen. Murray the Summ of 500. £. in the name of Dr. Olivar. This Sum Gen. Murray received, but he neither respected the Kings presentation nor put Dr. Olivar into possession. Whether it was to have a greater Sum from Dr. Olivar or another Candidate may be indifferent, but such is the power of a military Commander at that place, that the poor man was under a necessity to sollicit the Kings gift here at London. He has gone through all the long and dispendious delays of Court and Law-Sollicitations and nothing has been done in his favour and to all appearances nothing can under the present Situation of affairs at Minorca. In this perplexing Dilemma and upon a Supposition that soon an end may be put to Governor Murray’s Command there, he has been advised to go by the way of Paris to Minorca and to request the Duke de Crillons protection. The Place is still vacant. He comes with all his Papers Royal and Ministerial about him, and by his remarkably hard case recommended to the Great and the Good, that have or can procure him any interest with the Duke and his Family. T’is a singular case indeed that an English Subject should apply to a Spanish General and to an American Minister to have the will of his Master done.
I have the honour to be with the greatest esteem and veneration Your Excellency’s most obedient humble Servt.
R.E. Raspe.
